Case 5:20-cr-00061-H-BQ Document 27 Filed 09/03/20 Pageiof1i PagelD 63

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. No. 5:20-CR-061-H
EMMANUEL QUINONES,
Defendant.

 

ORDER
Before the Court is the parties’ Joint Motion to Conduct Guilty Plea via Video
Teleconference. Dkt. No. 22. For the reasons stated in the Joint Motion, the motion is
granted. Pursuant to 28 U.S.C. § 636(b)(1)(B), the Court refers this matter to the Honorable
Magistrate Judge D. Gordon Bryant to conduct the rearraignment hearing and to provide a
Report and Recommendation.

So ordered on September S , 2020.

A)

JAMES WESLEY HENDRIX
UNIZED STATES DISTRICT JUDGE

 
